     Case 2:19-cv-01616-JAM-CKD Document 47 Filed 01/12/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KENDALL BURTON,                                    No. 2:19-cv-1616 JAM CKD P
12                       Plaintiff,
13            v.                                         ORDER
14    MESKATH UDDIN, et al.,
15                       Defendants.
16

17           Plaintiff is a California prisoner proceeding pro se with an action for violation of civil

18   rights under 42 U.S.C. § 1983. On November 2, 2020, defendant Uddin filed a motion pursuant

19   to Rule 37 of the Federal Rules of Civil Procedure asking that the court compel plaintiff to attend

20   and answer questions at a deposition. Defendant Uddin indicates plaintiff’s deposition was

21   noticed for October 27, 2020 to be conducted via videoconference, but plaintiff refused to attend.

22   Plaintiff has not responded to defendant’s motion to compel.

23           Good cause appearing, IT IS HERBY ORDERED that:

24           1. Defendant’s motion to compel (ECF No. 43) is granted;

25           2. Plaintiff shall attend and answer questions at a properly noticed deposition to take

26   place no later than February 10, 2021.

27   /////

28   /////
                                                         1
     Case 2:19-cv-01616-JAM-CKD Document 47 Filed 01/12/21 Page 2 of 2


 1           3. Plaintiff’s failure to comply with this order will result in sanctions which may include a

 2   recommendation that his action be dismissed.

 3           4. The deadline for filing pretrial motions is extended to April 1, 2021.

 4   Dated: January 12, 2021
                                                      _____________________________________
 5
                                                      CAROLYN K. DELANEY
 6                                                    UNITED STATES MAGISTRATE JUDGE

 7

 8

 9   1
     burt1616.mtc
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
